      CASE 0:18-cv-01303-JRT-HB Document 144 Filed 07/01/20 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA



 CINDY M. AULD AND SCOTT B. AULD,                     Civil No. 18-1303 (JRT/HB)

                                  Plaintiffs,

 v.                                              MEMORANDUM OPINION AND ORDER
                                                GRANTING DEFENDANTS’ MOTIONS FOR
 NEW PENN FINANCIAL LLC, d/b/a                         SUMMARY JUDGMENT
 Shellpoint Mortgage Servicing, JOHN
 DOE, MORTGAGE CONTRACTING
 SERVICES, LLC,

                               Defendants.



       Gregory F. Kelly and Jonathan L. R. Drewes, DREWES LAW PLLC, 10 NE
       Second Street, Suite 205, Minneapolis, Minnesota 55413, for plaintiffs;

       Bradley R. Armstrong and Michael S. Poncin, MOSS & BARNETT, PA, 150 S
       Fifth Street, Suite 1200, Minneapolis, Minnesota 55402, and John P.
       Loringer, Joseph Serge, and Sarah A. Gallas, WILSON ELSER MOSKOWITZ
       EDELMAN & DICKER LLP, 740 N Plankinton Avenue, Suite 600, Milwaukee,
       Wisconsin 53203, for defendants.


       Plaintiffs Cindy and Scott Auld claim that Defendants New Penn Financial LLC

(d/b/a Shellpoint Mortgage Servicing) (“Shellpoint”); John Doe, an unidentified Shellpoint

employee; and Mortgage Contracting Services LLC (“MCS”) violated the Fair Debt

Collection Practices Act (the “Act”), 15 U.S.C. § 1692, and committed other torts in 2017.

In Count I of their Second Amended Complaint, the Aulds allege that Shellpoint and MCS

violated the Act as a result of improper communications between a property inspector
     CASE 0:18-cv-01303-JRT-HB Document 144 Filed 07/01/20 Page 2 of 14




and Scott Auld. In Counts II–IV, the Aulds allege that Shellpoint and John Doe, a still-

unidentified employee or agent of Shellpoint, violated § 1962(e) of the Act and committed

various torts by filing a report with Hennepin County Human Services alleging that mold

growing in the Auld’s home put the Auld’s children in danger. Defendants Shellpoint and

MCS filed separate motions seeking summary judgment pursuant to Fed. R. Civ. P. 56(a)

on all claims. Because the property inspector is not a “debt collector” subject to the Act’s

requirements and because the Aulds rely only on speculation to support their claims

against Shellpoint in Counts II-IV, the Court will grant Defendants’ Motions for Summary

Judgment.


                                      BACKGROUND


I. FACTUAL BACKGROUND


   A. The Loan & the Shellpoint-MCS Contract


       On April 28, 2005, the Aulds took out a loan against their home for $820,000 from

Bank of America, N.A. and granted a mortgage in favor of Mortgage Electronic

Registration Systems, Inc. (Decl. of Bradley R. Armstrong (“Armstrong Decl.”) ¶ 2, Ex. A at

1, 8, Jan. 31, 2020, Docket No. 122-1.) Shellpoint began servicing the mortgage on

December 1, 2016. (See Armstrong Decl. ¶ 3, Ex. B at 41, Docket No. 122-2; Decl. of

Jonathan L. R. Drewes (“Drewes Decl.”) ¶ 2, Ex. A at 1, Feb. 21, 2020, Docket No 135-1.)

At the time Shellpoint began servicing the mortgage, the Aulds had not made a payment


                                            -2-
     CASE 0:18-cv-01303-JRT-HB Document 144 Filed 07/01/20 Page 3 of 14




on the mortgage since at least 2011 and were in default. 1 (Drewes Decl. ¶ 2, Ex. A at 2;

see also 2d Am. Compl. ¶ 20, June 7, 2019, Docket No. 70.)

       On January 13, 2017, after Shellpoint attempted to collect on the debt, the Aulds

sent a cease and desist letter to Shellpoint disputing the debt and threatening legal action

if Shellpoint continued to contact them. (2d Am. Compl. ¶ 24, Ex. B, June 7, 2019, Docket

No. 70.)

       On February 23, 2017, the Auld’s attorney at Larkin Hoffman sent Shellpoint a

letter informing them that he was representing the Auld’s and that any responsive

correspondence should be sent to Larkin Hoffman. (Drewes Decl. ¶ 3, Ex. B at 1, Feb. 21,

2020, Docket No. 135-2.) This letter indicated that the Auld’s home suffered from “major

construction defects” and listed many interior and exterior defects. (Id. at 1–2.) Among

the interior defects listed was the need for “major mold abatement.” (Id. at 2.)

       Prior to all this, a year earlier, Shellpoint had contracted with MCS to conduct

property occupancy inspections on those properties where Shellpoint held mortgages.

(Armstrong Decl. ¶ 8, Ex G (the “Shellpoint-MCS Contract”), Jan. 31, 2020, Docket No.

122-7.) These inspections involve taking photographs of the property at issue to ensure




1 Despite admitting in the Complaint that they were in default, the Aulds appear to dispute the
existence of the mortgage, arguing that certain government bailouts and other unspecified
insurance monies allegedly paid to prior holders of the mortgage fully settled any debts that the
Auld’s may owe. (See Deposition of Scott Auld (“Scott Auld Depo.”) at 24:9–26:8, Jan. 31, 2020,
Docket No. 130.)



                                              -3-
     CASE 0:18-cv-01303-JRT-HB Document 144 Filed 07/01/20 Page 4 of 14




it is occupied and maintained. (See, e.g. (Armstrong Decl. ¶ 5, Ex. D, Jan. 31, 2020, Docket

No. 122-4 (pictures taken from street and/or driveway.)) The Shellpoint-MCS contract

includes a clause generally preventing MCS or its agents from communicating with the

mortgagor(s) for any reason unless specifically instructed to by Shellpoint. (Shellpoint-

MCS Contract at p. 14, § 1.15 (“Communications with Mortgagors.”))

       To conduct these inspections, MCS subcontracted with vendors who, in turn,

contracted with individuals via Craigslist or Facebook to conduct the inspection. (Affidavit

of Dustin O’Dell ¶ 2, 3, 6, Oct. 10, 2019, Docket No. 93.)


   B. Events of May 10, 2017


       On May 10, 2017, John Waldron, employed by an unidentified MCS vendor,

conducted an occupancy inspection of the Auld’s property. (Armstrong Decl. ¶ 5, Ex. D;

Affidavit of Gary Benavidez (“Benavidez Aff.”), Ex. B at 2, 8, Dec. 5, 2019, Docket No. 112-

2.) The notes related to this inspection show that Waldron took nine photographs of the

exterior of the home and property and do not suggest that Waldron saw or

communicated with anyone during the inspection. (Armstrong Decl. ¶ 5, Ex. D.)

       Also on May 10, 2017, Hennepin County Human Services received a report that the

Auld’s home had a mold problem that posed a risk of harm to the Auld’s five children.

(Armstrong Decl. ¶ 6, Ex. E at 2–3, Jan. 31, 2020, Docket No. 122-5.) Hennepin County

contacted the Aulds and conducted a child protection assessment based on the report.

(Id.) While finding no visible mold, the report notes that Scott Auld acknowledged the


                                            -4-
     CASE 0:18-cv-01303-JRT-HB Document 144 Filed 07/01/20 Page 5 of 14




home has had issues with mold, that he was engaged in a lawsuit over the issue, and that

the family was working with the city, county, and state to fix the issue. (Id. at 8–10.) The

County closed their investigation and did not make a maltreatment finding or recommend

on-going services. (Id. at 10.) The person that filed the report with the county has not

been identified and is unknown to the parties. 2


    C. Events of July 7, 2017


       On July 7, 2017, Waldron conducted another occupancy inspection of the Auld’s

property, this time at the behest of vendor Champion Missouri. (Armstrong Decl. ¶ 5, Ex.

D, Docket No. 122-4; Benavidez Aff., Ex. B at 2, 8, Docket No. 112-2.) During this

inspection, Scott Auld confronted Waldron near the end of his driveway and made a video

recording of their interactions. (Armstrong Decl., Ex. F.) The interaction begins with Scott

Auld telling Waldron to “get out of here.” (Id.) After Auld yelled at Waldron, Waldron

approached Scott Auld and said, “I just want to let you know I’m just doing an occupancy

check for the mortgage company.” (Id.) Scott Auld told Waldron, “you’re not supposed

to.” (Id.) Waldron responded and stated that it had been going on for a while and that

Waldron’s “job is just to verify you’re here so that no one changes your locks.” (Id.) Scott




2 Under Minn. Stat. § 626.556, subd. 11(a) Hennepin County redacted any reference to the
identity of the reporting party. The Magistrate Judge noted that if the Auld’s could not identify
the reporting party by using reasonable means, the Court would consider a motion for the Court
to review the identity in camera. The Aulds, however, did not pursue this avenue of discovery.
(Order at 5, November 15, 2019, Docket No. 109.)


                                              -5-
     CASE 0:18-cv-01303-JRT-HB Document 144 Filed 07/01/20 Page 6 of 14




Auld again indicated that Waldron was not supposed to be conducting an occupancy

check. (Id.) Waldron then responded that Auld should “contact your mortgage company

then,” thanked Scott Auld, and walked away.            (Id.)   Scott Auld then ended the

conversation by telling Waldron “don’t come back.” (Id.)


II. PROCEDURAL BACKGROUND

       The Aulds originally brought this action on May 10, 2018. (Compl., Docket No. 1.)

On June 7, 2019, the Aulds filed a Second Amended Complaint alleging four counts: Count

(I) for violations of §§ 1692c(c), 1692e(11), and 1692c(a)(2) against Shellpoint and MCS

based on a theory of vicarious liability for Waldron’s actions on July 7, 2017; and Counts

(II)-(IV) for violations of § 1692e(1) of the Act, abuse of process, and slander against

Shellpoint and John Doe for allegedly making a false report to Hennepin County Human

Services. (Docket No. 70.)

       On January 31, 2019, Shellpoint and MCS filed separate motions for summary

judgment under Fed. R. Civ. P. 56(a) arguing that all claims against them should be

dismissed. (Mots for Summ. J., Docket Nos. 117, 120.)


                                        DISCUSSION

I.     STANDARD OF REVIEW

       Summary judgment is appropriate when there are no genuine issues of material

fact and the moving party can demonstrate that it is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a). A fact is material if it might affect the outcome of the case, and


                                             -6-
     CASE 0:18-cv-01303-JRT-HB Document 144 Filed 07/01/20 Page 7 of 14




a dispute is genuine if the evidence is such that it could lead a reasonable jury to return a

verdict for either party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

       A court considering a motion for summary judgment must view the facts in the

light most favorable to the non-moving party and give that party the benefit of all

reasonable inferences to be drawn from those facts. Matsushita Elec. Indus. Co. v. Zenith

Radio Corp., 475 U.S. 574, 587 (1986). Even so, the non-moving party may not rest on

mere allegations or denials but must show through the presentation of admissible

evidence that specific facts exist creating a genuine issue for trial. Anderson, 477 U.S. at

256. If the non-moving party “fails to make a showing sufficient to establish the existence

of an element essential to that party’s case, and on which that party will bear the burden

of proof at trial,” summary judgment should be granted. Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986).


II. COUNT I: THE EVENTS OF JULY 7, 2017


   A. The Law


       The Aulds allege that Waldron violated §§ 1692c(a)(2), 1692c(c), and 1692e(11) of

the Act when he interacted with Scott Auld on July 7, 2017 and that Shellpoint and MCS

are vicariously liable.

       Section 1692c(a)(2) of the Act prevents a debt collector from communicating

directly with a consumer “in connection with the collection of any debt . . . if the debt



                                             -7-
     CASE 0:18-cv-01303-JRT-HB Document 144 Filed 07/01/20 Page 8 of 14




collector knows the consumer is represented by an attorney . . . and [the debt collector]

has knowledge of, or can readily ascertain, such attorney’s name and address,” unless the

attorney fails to respond to the communication in a reasonable time or the attorney

consents to direct communication with the consumer. 15 U.S.C. § 1692c(a)(2).

       Section 1962c(c) requires a debt collector to cease direct communication with the

consumer if the consumer if the “consumer notifies a debt collector in writing that the

consumer refuses to pay the debt or that the consumer wishes the debt collector to cease

further communication with the consumer.” 15 U.S.C. 1692c(c).

       Section 1692e(11) requires a debt collector to disclose “in the initial

communication with the consumer,” whether written or oral, “that the debt collector is

attempting to collect a debt and that any information obtained will be used for that

purpose.” 15 U.S.C. § 1692e(11). In addition, § 1692e(11) requires that all “subsequent

communications” disclose that the “communication is from a debt collector.”

       While each section prohibits slightly different actions, as a threshold matter, all

sections require (1) a debt collector and (2) a communication before liability under the

Act will attach.


   B. “Debt Collector”


       Because the Aulds allege that Shellpoint and MCS are vicariously liable for

Waldron’s actions, for liability to attach under the Act Waldron must be a “debt collector”

subject to the Act’s requirements.


                                            -8-
      CASE 0:18-cv-01303-JRT-HB Document 144 Filed 07/01/20 Page 9 of 14




       The Act primarily defines “debt collector” in two ways: “any person . . . in any

business the principal purpose of which is the collection of any debts, or who regularly

collects or attempts to collect, directly or indirectly, debts owed or due or asserted to be

owed or due another.” 3 Obduskey v. McCarthy & Holthus LLP, 139 S. Ct. 1029, 1035–36

(2019) (quoting 15 U.S.C. § 1692a(6)). It appears the parties agree that Waldron does not

qualify as a debt collector under the “principal purpose” definition; the question is thus

whether Waldron “regularly collects or attempts to collect, directly or indirectly, debts”

owed to another. 15 U.S.C. § 1692a(6); Henson v. Santander Consumer USA Inc., 137 S.

Ct. 1718, 1721, (2017). The Aulds argue that because Waldon was gathering information,

he is an indirect debt collector.

       While gathering information may in some cases be linked to collecting debt, the

parties have not provided and the Court has not discovered any case that conflates the

two. To the contrary, it appears that every case on this point requires some action by the




3 The Act also provides a secondary definition limited to § 1692f(6) involving the enforcement of
security interests. Obduskey, 139 S. Ct. at 1036. By expressly stating that businesses with the
principal purpose of enforcing a security interest are “debt collectors” for purposes of 1692f, the
statute implies that these individuals are not “debt collectors” under the primary definition. Id.
at 1037. Thus, unless § 1692f(6) is at issue, persons acting with the principal purpose of enforcing
a security interest are not “debt collectors” under the Act. Id. at 1038. Here, because Shellpoint
has not demonstrated any state law that requires property inspections to enforce a security
interest, this secondary definition does not apply. Cf. Obduskey, 139 S.Ct. at 1039 (noting in part
that a communication from a law firm to a consumer about potential foreclosure proceedings
was required by law and that law firm initiating foreclosure proceeding was not a debt collector
under the Act because it was enforcing a security interest).




                                                -9-
    CASE 0:18-cv-01303-JRT-HB Document 144 Filed 07/01/20 Page 10 of 14




entity to actually collect or attempt to collect the debt on a regular basis as opposed to

merely gathering information. For example, in Schlaf v. Safeguard Properties, LLC, the

Seventh Circuit found property inspection companies that contracted with mortgage

servicers were not debt collectors when (1) the servicer provided no information about

the debt to the property inspector; (2) the property inspector did not have discretion to

conduct inspections based on likelihood of repayment; and (3) made no attempt to collect

payments and instructed its employees not to discuss the debt with the mortgagor. Schlaf

v. Safeguard Prop., LLC, 899 F.3d 459, 468 (7th Cir. 2018).

       In another illustration, in Romine v. Diversified Collection Services, Inc., the Ninth

Circuit found that Western Union’s talking-telegram service could be considered an

indirect debt collection when Western Union advertised its talking-telegram as a

“revolutionary new collections service” that was “specially developed for the credit and

collections industry” to “stimulate recoveries dramatically.” 155 F.3d 1142, 1147 (9th Cir.

1998). The service included delivery of a “debt collection message” along with a follow

up “mailgram” confirming receipt of the debt collection message. Id. at 1144. There, the

Court concluded Western Union went “beyond mere information gathering or message

delivery” and waded into debt collection. Id. at 1147.

       Here, the Aulds have provided no evidence that could lead a reasonable jury to

conclude that Shellpoint provided MCS or Waldron with specific information about the

debts owed, or that Waldron had discretion to inspect certain properties that were more




                                            -10-
       CASE 0:18-cv-01303-JRT-HB Document 144 Filed 07/01/20 Page 11 of 14




likely to repay the debt. And while the Aulds argue Waldron was required to conduct an

interview by the Shellpoint-MCS contract, the Aulds distort the clear contractual language

to reach this conclusion. In fact, the contract clearly prevents MCS or its agent from taking

any action related to the collection of any debt and from making any statements to the

mortgagor about the debt. (Shellpoint-MCS Contract at 14, § 1.15 (“Communications with

Mortgagors.”)) 4

        Thus, the persuasive case law supports finding that Waldron is not a “debt

collector” subject to the Act’s requirements because he was not someone “who regularly

collects or attempts to collect, directly or indirectly, debts” owed to another. Obduskey,

139 S. Ct. at 1036 (quoting 15 U.S.C. § 1692a(6)). The Court therefore finds that no

genuine dispute of fact remains, and that Waldron was not a “debt collector” under the

Act.

        Because Waldron must be a “debt collector” for liability to attach to MCS or

Shellpoint under a vicarious liability theory, and the Court has determined he is not, the

Auld’s claims under the Act in Count I fail as a matter of law and the Court need not reach




4 The clause in full states that “[MCS] shall attempt to conduct a personal interview with the
mortgagor(s), but only in accordance with [Shellpoint’s] specific instructions. [MCS] shall advise
the mortgagor(s) to contact [Shellpoint] regarding an important matter. [MCS] shall not take any
action related to the collection of any payments that may be due or accept any payment of funds
on behalf of [Shellpoint]. [MCS] shall make no statements or representations as to the amount
past due, if any, on the mortgage loan payment. On any inquiry from the mortgagor(s) regarding
payments, the inspector shall refer the mortgagor(s) to [Shellpoint]. [MCS] shall not at [sic]
represent itself as or hold itself out as an employee of [Shellpoint].”


                                              -11-
     CASE 0:18-cv-01303-JRT-HB Document 144 Filed 07/01/20 Page 12 of 14




the issue of whether the interaction between Waldron and Scott Auld contained a

communication or whether Shellpoint or MCS can be held vicariously liable for Waldron’s

actions. Accordingly, the Court will grant Defendants’ Motion for Summary Judgment as

to Count I.


III. COUNTS II-IV: THE EVENTS OF MAY 10, 2017

       The Auld’s claims in Counts II–IV all stem from the actions of an unidentified party

who reported concerns about the Auld’s mold problem to Hennepin County Human

Services on May 10, 2017. The Aulds admit that they do not actually know the identity of

the reporter, but state that they “know” that it was Shellpoint because “circumstantial

evidence” supports their theory and they “can’t think of anybody else” that would make

the report. 5 The Aulds point to the letter their attorney sent to Shellpoint in February

2017 that mentioned the need for “major mold abatement,” the fact that an occupancy

inspection was conducted the same day the report was made, and the fact that the

reporter called Hennepin County back a week after the initial report and stated the Aulds

had not allowed inspections for mold to occur in recent years.

       However, Shellpoint was not the only party that was aware that the home had a

problem with mold. The Aulds acknowledge that the home’s issues with mold were well



5 For its part, Shellpoint denies knowledge that it or any of its agents made the report and the
county employee that took the report also testified that she does not recall ever receiving a
report from an employee of a mortgage company.



                                             -12-
    CASE 0:18-cv-01303-JRT-HB Document 144 Filed 07/01/20 Page 13 of 14




known in the community and that they were working with the city, county, and state to

fix the issue. Nor have the Aulds demonstrated any link between the May 10, 2017

occupancy inspection—that occurred outside the home and did not include contact with

anyone—and the reporter’s claims that the Aulds had not allowed inspections for mold

to occur inside the home.

       Finally, the Aulds themselves chose not to further investigate the reporter. The

Magistrate Judge stated that if the Aulds could not discover the identity of the reporter

using reasonable means, she would strongly consider a motion to compel Hennepin

County Human Services to reveal the identity of the reporter in camera to determine

whether the reporter was a Shellpoint employee or agent. The Aulds, however, made no

such motion and instead choose to rely on the evidence presented here.

       As a result, the Aulds present nothing more than “mere speculation, conjecture, or

fantasy” to support their claims against Shellpoint and John Doe in Counts II-IV. Moody

v. St. Charles Cty., 23 F.3d 1410, 1412 (8th Cir. 1994). This is insufficient to withstand a

motion for summary judgment. Id. Accordingly, the Court will grant Shellpoint’s Motion

for Summary Judgment on Counts II-IV as no genuine dispute of fact remains and

Shellpoint is entitled to judgment as a matter of law.


                                          ORDER

       Based on the foregoing, and all the files, records, and proceedings herein, IT IS

HEREBY ORDERED that:



                                           -13-
    CASE 0:18-cv-01303-JRT-HB Document 144 Filed 07/01/20 Page 14 of 14




      1. Defendant New Penn Financial LLC’s (d/b/a Shellpoint Mortgage Servicing)

         Motion for Summary Judgment [Docket No. 117] is GRANTED.

      2. Defendant MCS’s Motion for Summary Judgment [Docket 120] is GRANTED.



      LET JUDGMENT BE ENTERED ACCORDINGLY.




DATED: July 1, 2020                          ______                     _____
at Minneapolis, Minnesota.                          JOHN R. TUNHEIM
                                                        Chief Judge
                                                United States District Court




                                      -14-
